      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 1 of 23 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

LATONIA HARRIS                      :
18 Ram Drive                        :
Cameron, NC 28326                   :
                                    :
      Plaintiff,                    :               CIVIL ACTION NO.:
                                    :               (Jury Trial Demanded)
v.                                  :
                                    :
RYAN MCCARTHY, SECRETARY,           :
UNITED STATES DEPARTMENT OF :
THE ARMY                            :
101 Army Pentagon                   :
Washington, D.C. 20310-0101         :
                                    :
      Defendant.                    :
____________________________________:

                                         COMPLAINT

       Plaintiff, Latonia Harris (“Ms. Harris” or “Plaintiff”), by and through her undersigned

counsel, hereby brings this Complaint against Ryan D. McCarthy, Secretary of the United States

Department of Army (“Defendant”), by averring as follows:

                                       INTRODUCTION

       1.      Ms. Harris, a former civilian Behavioral Health Care Facilitator and Registered

Nurse who was previously employed by the United States Department of the Army (“Army” or

“Agency”), files this lawsuit alleging discrimination in federal employment based on race and

color (African American/Black) and retaliation for having engaged in protected activity.

       2.      Ms. Harris’ claims are brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq., 42 U.S.C. § 2000e- 16(c) (collectively referred to

as “Title VII”) and 29 C.F.R. §1614.407. This action also seeks relief pursuant to 42 U.S.C.




                                                1
      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 2 of 23 PageID# 2




§2000e- 3(a), as amended, which prohibits retaliation against an employee for engaging in

protected activity.

       3.      These claims, supporting facts and damages set forth in this action are referred to

individually or, at times, collectively as the “Lawsuit.”

                                             PARTIES

       4.      Ms. Harris is a resident of the state of North Carolina, living at 18 Ram Drive,

Cameron, NC 28326. At all times relevant to this Lawsuit, Ms. Harris was employed by

Defendant and was an “employee” within the meaning of Title VII.

       5.      Defendant, Ryan D. McCarthy, is the current Secretary of the Army and therefore

is an “employer” and agency or department head within the meaning of Title VII and its

implementing regulations.

       7.      The Army operates a primary care clinic known as the Linden Oaks Medical

Home, located within the Womack Army Medical Center (“Womack Medical Center”) in

Fayetteville, North Carolina, U.S. Army Garrison in Ft. Bragg (“Linden Oaks Facility”).

       8.      At all times relevant to this Lawsuit, Ms. Harris was assigned to and worked for

the Army at the Linden Oaks Facility. Similarly, all the actors and individuals identified herein

were also employees of the Army and/or assigned to the Linden Oaks Facility and/or Womack

Medical Center during this period and were acting within the scope and course of their

employment and authority.

                                 JURISDICTION AND VENUE

       9.      Jurisdiction of this matter arises under 28 U.S.C. § 1331 with federal questions

involving Title VII and other governing federal sector regulations.




                                                  2
      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 3 of 23 PageID# 3




        10.     Venue is proper in the United States District Court for the Eastern District of

Virginia under 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3), as the Army’s principal

office is located in Fairfax County, Virginia.

                            ADMINISTRATIVE UNDERTAKINGS

        11.     On or about November 15, 2019, Ms. Harris filed a formal complaint with USAG

Ft. Bragg’s Equal Employment Opportunity Office, alleging discrimination and harassment on

the bases of race/color and retaliation. The complaint was received by the Agency and assigned

a Docket Number of ARBRAGG19AUG03212.

        12.     On December 6, 2019, following the filing of the complaint, the Agency issued a

letter of acceptance of the complaint for investigation. Thereafter, the Agency retained an

outside contract vendor known as Delany, Siegel, Zorn & Associates to perform an

administrative investigation, and a Report of Investigation (“ROI”) was later issued.

        13.     Ms. Harris eventually requested a Final Agency Decision (“FAD”) which the

Agency issued on July 29, 2020. The FAD denied all forms of relief to Ms. Harris.

        14.     Ms. Harris has ninety calendar days in which to initiate a lawsuit in federal court

following the issuance of the FAD.

        15.     All conditions precedent necessary to file this Lawsuit have been met and this

action is timely filed.

                                                 FACTS

                          Hiring and Collaborative Nature of Job Duties

        16.     On or about March 18, 2019, Ms. Harris (African American/Black) was hired for

the position of Nurse (Clinical/Ambulatory)(GS-0610-11) at the Linden Oaks Facility. In




                                                   3
      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 4 of 23 PageID# 4




addition, Ms. Harris held the position of Behavior Health Care Facilitator (“BCHF”), which was

a newly created position at the Linden Oaks Facility.

       17.       The selection process for the BCHF position was rigorous and Ms. Harris

successfully interviewed with more than four head nurses and behavioral health professionals

before being extended an offer as a career track civilian employee for the Army under direct hire

authority.

       18.       As a registered nurse and BCHF, Ms. Harris was tasked with performing

independent and clinical patient triaging in support of the primary care providers with the

behavioral health arena, including assisting the clinic with patient and staff education and

coordinating patient referrals to various support services, among an assortment of other

leadership duties.

       19.       The BCHF job description made clear that Ms. Harris was responsible for

working “collaboratively” with the entire Linden Oaks Facility and nurse case manager within

the Womack Medical Center, and providing comprehensive, coordinated care in connection with

her duties.

       20.       During her first month in the job, Ms. Harris performed exceptionally and met

and exceeded the legitimate performance expectations of her supervisor and the physicians that

she supported.

       21.       Reflective of her excellent work abilities, Ms. Harris passed a BCHF evaluation

on April 19, 2019, and was lauded by the reviewing physician for performing “excellent” work

and for displaying demonstrated strengths in following patient call protocols, expert use of

question modules, and the manner in which she provided patient education.

                               Disorganized Reporting Infrastructure



                                                 4
      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 5 of 23 PageID# 5




        22.     At the time of her hire in the spring of 2019, Ms. Harris directly reported to

Anthony Portee (“Mr. Portee”), who served as the Nursing Director.

        23.     As the Nursing Director, Mr. Portee acknowledged that he managed all nurses

within the Womack Medical Center, including Ms. Harris.

        24.     The creation of the new BCHF position at the Linden Oaks Facility created both

practical and directive challenges in terms of reporting infrastructure, authority and

responsibilities.

        25.     For instance, while the nursing director typically managed all nurses in some

capacity, there was an Agency Medical Command policy in place stating that a BCHF must be

supervised by a Clinical-Nurse-Officer-In-Charge (“CNOIC”), and rated by the Group Practice

Manager (“GPM”).

                             Appointment of Amanda Paige as CNOIC

        26.     Upon information and belief, in or around April of 2019 the decision was made to

appoint Amanda Paige (“Ms. Paige”)(Hispanic/Caucasian) as the CNOIC at the Linden Oaks

Facility, effectively making her Ms. Harris’ new direct supervisor. It was formally announced

on May 1, 2019 that Ms. Paige was the new supervisor and CNOIC.

                                Ms. Paige Foments a Racist Culture

        27.     Following her appointment, Ms. Paige moved quickly to install a hostile culture

and campaign of fear, intimidation and sustained harassment in the Linden Oaks Facility against

African American/Black employees, purposefully singling them out and targeting them for

discipline and discharge.

        28.     For example, on June 3, 2019, shortly after her appointment to CNOIC, Ms. Paige

administered counseling to Ms. Harris for speaking and interacting collaboratively with others,



                                                  5
      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 6 of 23 PageID# 6




which was a normal practice within the Womack Medical Center and a direct responsibility as

expressed in Ms. Harris’s job description.

          29.   Ms. Paige administered counseling to Ms. Harris despite the fact that she had

done nothing wrong; was following the express dictates of her written job description; and was a

relatively new employee who had been placed in a working environment that emphasized cross-

collaboration and had overlapping lines of authority.

          30.   While Ms. Paige attempted to cast this counseling as an example of Ms. Harris

going behind her back, it instead served as a clear warning to Ms. Harris that she needed to stay

in what Ms. Paige perceived as her proper place.

          31.   During this same period, Ms. Paige similarly targeted and harassed other African

American/Black subordinates for discipline and discharge, propelled by her racial animus and

biases.

          32.   On April 1, 2019, shortly after Ms. Harris was hired, the Agency assigned

Montavia Oates (“Ms. Oates”)(African American/Black) to be a Certified Nursing Assistant at

the Linden Oaks Facility.

          33.   Within weeks of being appointed CNOIC, Ms. Paige began mistreating and

harassing Ms. Oates. As with Ms. Harris, Ms. Paige’s treatment of her was in stark contrast to

how she treated non African American/Black employees. Ms. Paige went out of her way to

create issues, impose write-ups and find reasons to castigate and fault Ms. Oates. This singling

out went so far as to result in Ms. Paige disciplining Ms. Oates for not being in the workplace

when, in fact, she was present.

          34.   Ms. Paige openly disparaged other African-American employees in the

workplace, including but not limited to Ms. Ortiz (African American/Black), a respected



                                                 6
      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 7 of 23 PageID# 7




employee at the Linden Oaks Facility. On numerous occasions, Ms. Paige remarked that Ms.

Ortiz was not organized and did not have it together, despite the fact that Ms. Ortiz was

recognized as having exceptional organizational skills.

                                “You Smell and Have Body Odor”

       35.     In early June of 2019, Ms. Paige made a series of denigrating statements to Ms.

Oates, at one point telling her she “stunk” and on at least two other occasions stating, “you smell

and have body odor.”

       36.     Ms. Paige’s comments reflect a woeful lack of respect and were meant to

disparage Ms. Oates.

       37.     Like Ms. Oates, Ms. Paige’s discomfort with and dislike of Ms. Harris was

obvious in her daily interactions. Ms. Paige made a concerted effort to make Ms. Harris feel

unwelcome at the Linden Oaks Facility. Ms. Paige was verbally abusive to Ms. Harris and spoke

to her in in a harsh exasperate tone. On multiple occasions, Ms. Paige told Ms. Harris’s co-

workers (Caucasian) to avoid Ms. Harris and encouraged Ms. Harris’ peers (all Caucasian) to

provide negative information to her about Ms. Harris.

       38.     Ms. Paige denied Ms. Harris the right to conduct in-services to clinical employees

as contemplated by her job description, and purposely denied her training and an adequate

workspace that was conducive for performing her duties as BCHF. Ms. Paige would frequently

overreact, manufacture and attempt to discipline Ms. Harris for any issue, and went out of her

way to slander her to senior leadership in a manner designed to destroy her professional standing

within the Womack Medical Center.




                                                 7
      Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 8 of 23 PageID# 8




       39.     In addition, Ms. Paige repeatedly lobbied for Ms. Harris’ position to be eliminated

with senior leadership, falsely insisting that there were not enough patients at the Linden Oaks

Facility to warrant a BCHF.

                          Your Option is to Transfer to Another Facility

       40.     In addition to the open hostility Ms. Paige displayed toward African

American/Black subordinates, she also displayed a pattern of aggression, hostility and retaliation

towards any employee who reported wrongdoing, opposed discriminatory treatment, initiated

EEO claims or otherwise engaged in protected activity.

       41.     On July 11, 2019, Ms. Harris met with Ms. Paige and the GPM, Kevin Stiffarm

(“Mr. Stiffarm), in an attempt to address certain critical safety concerns and failures with regard

to the implementation of policies.

       42.     Ms. Paige dismissed her concerns and proposed that Ms. Harris consider

transferring to another facility, a suggestion that she made repeatedly to Ms. Harris in her quest

to rid her from the Linden Oaks Facility.

                              Elevating Concerns to Program Manager

       43.     Having received nothing but indifference from Ms. Paige, on July 12, 2019, Ms.

Harris elevated her concerns of local leadership wrongdoing to Dr. Svetlana Kahle (“Dr.

Kahle”). Dr. Kahle was a senior behavioral health point of contact located in Washington, D.C.,

who held the title of Program Manager, Behavioral Health in Primary Care Transitional

Intermediate Management Organization/ Defense Health Agency.

       44.     Ms. Harris’ whistleblowing reporting included allegations of leadership

malfeasance in the program, in addition to Ms. Paige’s mistreatment and failure to support Ms.

Harris at the Linden Oaks Facility.



                                                 8
        Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 9 of 23 PageID# 9




        45.    Dr. Kahle thereafter committed to quickly investigate and address these issues

with Dr. Ryan Withrow (“Dr. Withrow”), the Behavioral Health Care Coordinator, Ms. Paige

and others at the Womack Medical Center. Upon information and belief, Dr. Kahle and other

senior leaders spoke to Ms. Paige and others about Ms. Harris’ serious allegations on July 15,

2019.

        46.    Ms. Paige was angered and outraged that Ms. Harris had the audacity to raise

complaints regarding her actions and inactions with senior leadership.

        47.    On July 16, 2019, the next morning, Ms. Harris arrived for work and reported to

Ms. Paige’s office to announce her schedule for the day (something Ms. Paige required of her but

not her Caucasians coworkers).

        48.    Ms. Harris reported, among other things, that she was scheduled to attend an

important meeting that morning that had been scheduled between other BCHFs at the Womack

Medical Center.

        49.    Ms. Paige immediately exhibited intense hostility and aggression towards Ms.

Harris, so much so that another staff member who was present in the office felt compelled to

excuse himself from Ms. Paige’s office.

        50.    Ms. Paige raised her voice at Ms. Harris, ordering her not to attend the meetings

and to remain at the clinic.

        51.        Despite this, Ms. Paige did not give her further instructions or utilize Ms. Harris’

services in the clinic that morning, further confirming that that decision to prevent her from

attending a professional meeting of her peers was both punitive and retaliatory.

        52.    Ms. Paige’s actions further served to damage Ms. Harris’ professional standing

with leadership.



                                                    9
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 10 of 23 PageID# 10




       53.     Due to the stress, anxiety, humiliation and harassment caused by Ms. Paige’s

actions, Ms. Harris developed a migraine headache and had to leave the clinic and remain out of

work until July 18, 2019.

                               Manufacturing a Disciplinary Incident

       54.     Ms. Paige attempted to use this incident to manufacture false discipline against

Ms. Harris accusing Ms. Harris of insubordination for her role and planned involvement in the

July 16, 2019 meeting.

       55.     Ms. Paige falsely informed senior leadership in the District of Columbia that Ms.

Harris had gone over her head and contacted the “head” of the Information Management

Department (“IMD”). However, this was highly misleading as Ms. Harris contacted the IMD

help desk, which was a resource available to her as BCHF.

       56.     Ms. Harris reached out to the IMD in June of 2019 with regard to certain

perplexing record keeping and documentation issues in her position as BCHF. She spoke to an

individual named Sonia Wharton (“Ms. Wharton”).

       57.     Ms. Wharton had informed her that the solution to her documentation issue was

complex, multi-faceted, multi-dimensional, and would require a meeting with the input of

several players to help with the process and improve outcomes.

       58.     As a result, another BCHF, Mary Richardson (“Ms. Richardson”)(Caucasian), and

BCHF Jesse Gambardella (“Ms. Gambardella”) (Caucasian) requested that Ms. Harris suggest a

time and circulate invites in the shared calendar for such a meeting. The meeting was thereafter

scheduled for July 16, 2019.

       59.     The planned meeting was part of a normal and standard practice within the

Womack Medical Center. At the time, there were six BCHFs at Ft. Bragg. These six BCHF’s



                                                10
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 11 of 23 PageID# 11




frequently collaborated and coordinated on a variety of issues as required by their job

descriptions.

       60.        There were multiple meetings between the BCHFs each month, which often

included other members of leadership, behavioral health professionals, and other staff members.

The BCHFs all used a shared outlook calendar to coordinate such meetings.

                                 Negative Counseling- July 23, 2019

       61.        On July 23, 2019, Ms. Paige met with Ms. Harris and proceeded to counsel her.

In the meeting, Ms. Paige accused her of insubordination because Ms. Harris requested the July

16, 2019 meeting. Ms. Paige took this normal action and cast it as Ms. Harris supposedly

seeking a meeting without authority and Ms. Harris taking on an unwarranted leadership role

with her peers.

       62.        During the meeting, Ms. Paige brought up Ms. Harris’ whistleblowing activities.

       63.        Contrary to Ms. Paige’s false allegations, Ms. Harris was not attempting to assert

a leadership role with her peers. Rather, coordinating and attending meetings and training to

better the processes used among the various BCHFs is a group effort and necessary to facilitate

meaningful collaboration and is directly within the scope of Ms. Harris’ job description, duties

and responsibilities.

       64.        Moreover, as known by Ms. Paige, it was Ms. Richardson and Ms. Gambardella

who requested and directed Ms. Harris to schedule the meeting and circulate invites. Further, M.

Pasquale Signorino (“Mr. Signorino”), a Clinical Workflow Analyst had also requested the

meeting to assess current documentation processes.

       65.        Upon information and belief, neither Ms. Gambardella nor Ms. Richardson

received verbal counseling or other discipline for scheduling a meeting without permission or



                                                  11
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 12 of 23 PageID# 12




authority, and neither was accused by Ms. Paige of insubordination or taking improper

leadership roles.

                    “Do You Feel Like I’m Discriminating Against Your Race”

       66.     During her discipline meeting with Ms. Paige on July 23, 2019, Ms. Harris

informed Ms. Paige that she believed her treatment of her was illegal and told her she had

contacted the Agency’s local EEO office to report the discrimination, harassment and

mistreatment by Ms. Paige.

       67.     Ms. Harris’ statement was protected activity in that she was opposing the

practices, harassment and treatment by Ms. Paige.

       68.     After that meeting, Ms. Paige authored a memorandum admitting that they

discussed Ms. Harris’ intent to contact the Agency’s local EEO office. In this memorandum,

Ms. Paige states, in relevant part, that she asked Ms. Harris, “[d]o you feel I am discriminating

against your race.” The memorandum indicates that in response, Ms. Harris replied “…it is also

work environment.”

       69.     Ms. Paige knowingly provided misleading information to leadership in the

District of Columbia regarding Ms. Harris.

       70.     Ms. Paige misrepresented to Dr. Withrow the purpose of the meeting was to

effectuate changes to MEDCOM policies when, in fact, that was never the intent. Ms. Paige

purposely disparaged Ms. Harris’ work performance and again complained to Dr. Withrow that

there was not enough work to support her position.

       71.     On July 24, 2019, Dr. Withrow met with all BHCFs to discuss the reasons for

cancellation of the July 16, 2019 meeting. Dr. Withrow repeated the information conveyed to

him by Ms. Paige, and indicated that disciplinary actions were recommended.



                                                12
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 13 of 23 PageID# 13




       72.     Through her misrepresentations and using her position of authority, Ms. Paige

manipulated Dr. Withrow by providing false information to destroy Ms. Harris’ reputation. Ms.

Paige cast Ms. Harris as an “angry black woman.” Yet, Ms. Harris was showing initiative and

engaging in collaborative efforts as contemplated by her job descriptions and duties. Ms. Paige

controlled the narrative that resulted in leadership supporting her recommendation to discharge

Ms. Harris.

       73.     Although Dr. Withrow was not in Ms. Harris’ direct chain of command, he had

tremendous influence over her career insofar as he was the local overseer of the program and

reported to senior leadership in the District of Columbia.

                                        Initial EEO Contact

       74.     Ms. Harris initiated her informal EEO contact with the Agency in late July of

2019 and informed Ms. Paige that she had done so.

   Targeting, Discrimination and Reprisal against another African American/Black Employee

       75.     In the midst of Ms. Paige’s active campaign of harassment, discrimination and

reprisal against Ms. Harris in June and July of 2019, she was simultaneously targeting Ms. Oates

(African American/Black). Ms. Oates was Ms. Harris’ co-worker. She and Ms. Harris conferred

regularly about the harassment they experienced while working at the Linden Oaks Facility.

       76.     In July of 2019, Ms. Oates arrived for work and Ms. Paige ordered her to check a

patient into the system, despite the fact the patient had not physically arrived at the clinic. This

was in violation of the policy. Ms. Oates recognized that Ms. Paige’s orders were designed to

put her in a difficult position. If Ms. Oates refused to do what Ms. Paige ordered, she would be

reprimanded for not following that order. Yet, if she did follow the order, she would be violating

a policy.



                                                  13
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 14 of 23 PageID# 14




                    Raising False Patient Safety Issues as a Tool for Removal

        77.     Ms. Paige regularly brought up false patient safety issues against certain African-

American/Black employees, knowing that the issue patient safety would provide support for

discipline, up to and including termination.

        78.     In or around July of 2019, Ms. Paige accused Ms. Oates of leaving a patient

alone, thereby placing the patient at risk.

        79.     These allegations, however, were false and manufactured. Ms. Paige was aware

that Ms. Oates was in training with a preceptor at the time and was not the person assigned to

that patient.

        80.     Ms. Paige would later bring this up as justification to recommend termination. A

few weeks later Ms. Paige used a similar tactic against Ms. Harris.

                             Ms. Oates EEO Contact; Illegal Discharge

        81.     As a result of the ongoing campaign of harassment and discrimination, Ms. Oates

contacted the Agency’s EEO office around the same period as Ms. Harris.

        82.     On or about August 3, 2019, Ms. Oates informed Ms. Paige that she had made an

appointment with an Agency EEO counselor to address Ms. Paige’s discrimination and

harassment.

        83.     Ms. Oates’ actions and statements were a form of protected activity in that she

was opposing the discriminatory practices, harassment and treatment by Ms. Paige.

        84.     Ms. Paige initially attempted to discourage Ms. Oates and pleaded with her to talk

it over and discuss it. Ms. Oates declined.

        85.     Approximately three days later, on August 6, 2019, Ms. Oates was called into Ms.

Paige’s office. When Ms. Oates entered, Ms. Paige slammed the door closed behind her.



                                                 14
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 15 of 23 PageID# 15




       86.     Ms. Paige then handed Ms. Oates a discharge paper and told her she was “not fit

for Linden Oaks.” She then, forcibly removed a computer out of Ms. Oates’ hands and directed

security to remove her from the office and march her out of the building.

       87.     Ms. Oates discharge and the manner in which it was handled was witnessed

and/or known by Ms. Harris and everyone in the clinic, was a clear warning of what happens to

those who complain.

                           Ms. Harris’ EEO Intake; Immediate Reprisal

       88.     On August 27, 2019, Ms. Harris utilized administrative leave to go to the

Agency’s EEO office, meet with an EEO counselor, file an intake questionnaire and submit other

documents.

       89.     The filing of the EEO complaint by Ms. Harris constituted protected activity

under the Agency’s EEO policies and the law.

       90.     Ms. Paige was aware that Ms. Harris was in the process of filing a formal

complaint of discrimination and had to sign off on Ms. Harris’s leave request to attend a meeting

at the Agency EEO office.

       91.     The following day, on August 28, 2019, Ms. Paige forwarded an email falsely

accusing Ms. Harris of stepping outside of the scope of her profession and failure to follow

directives. This was an act of reprisal.

       92.     On August 29, 2019, Ms. Harris received notification that a meeting had been

scheduled with the Program Manager. Ms. Paige, subsequently, sent an email stating, in part:

“[p]lease dial in for attendance to discuss job expectations. This will assist everyone with being

on the same page.”




                                                15
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 16 of 23 PageID# 16




       93.     Ms. Harris assumed that meeting with the Program Manager and Ms. Paige

involved all BCHFs, but did not see the meeting listed on the shared outlook calendar. Ms.

Harris sent the notification to all other BCHFs as a reminder of the meeting. However, Ms.

Paige later informed her that the meeting would be private.

                              Written Counseling- September 9, 2019

       94.     On September 9, 2019, less than two weeks after filing a formal EEO complaint,

Ms. Paige administered a formal written counseling to Ms. Harris with a Memorandum with a

subject line styled: “Written Counseling- Failure to Follow Instructions and Insubordination.”

       95.     The counseling was maliciously written in such a manner to make it appear as if

Ms. Harris had a demonstrated history of insubordination.

       96.     The counseling referred to an alleged verbal warning on April 25, 2019 wherein it

was implied that Ms. Harris did not follow the chain of command. However, Ms. Paige did not

meet with Ms. Harris on April 25, 2019. Moreover, the so-called failure to follow the chain of

command was only Ms. Harris speaking with another colleague to try and collaboratively

problem-solve an issue, which was a normal practice within Womack Medical Center and a

direct responsibility as expressed in her job description.

       97.     Ms. Harris was also shocked to see that she was being accused of insubordination

for having shared with other BCHFs the scheduled meeting for August 29, 2019, which she

initially believed to be a meeting for all BCHF’s. When Ms. Harris questioned the discipline,

Ms. Paige lashed out angrily and said, “you tried to throw me under the bus.”

       98.     All of the alleged incidents of insubordination were nothing more than incidents

wherein Ms. Harris was attempting to work collaboratively with others, which were within the

scope of her duties, responsibilities and job description.



                                                 16
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 17 of 23 PageID# 17




        99.        The counseling concluded that any future incidents of a similar nature could result

in removal from federal service. The counseling was the proverbial “set-up,” and was

administered by Ms. Paige. This counseling constituted additional harassment, discrimination

and retaliation.

                                Written Counseling- September 12, 2019

        100.       Just three days later, on September 12, 2019, Ms. Paige administered yet another

formal written counseling to Ms. Harris with a Memorandum with a subject line, “Failure to

Follow Care Facilitation Protocol.

        101.       Following the playbook used to discharge Ms. Oates (African American/Black) a

few weeks earlier, Ms. Paige falsely and maliciously accused Ms. Harris – a licensed registered

nurse - of endangering the safety of a patient on three separate occasions dating back to July 15,

2019. Yet, Ms. Paige had not addressed these so-called incidents at the time they had,

supposedly, occurred.

        102.       As with the earlier counseling on September 9, 2019, it was written in such a

manner to make it appear as if Ms. Harris had a demonstrated history of jeopardizing patient

safety when, in fact, she had not.

        103.       In particular, Ms. Harris was shocked to be accused of endangering a patient on

September 6, 2019. She thereafter re-read the patients chart, which confirmed that the patient

was never in any danger caused by Ms. Harris. At all times, the patient had a proper support

system in place and the physician’s instructions were followed.

        104.       The counseling imposed by Ms. Paige was an act of further harassment,

discrimination and retaliation.




                                                   17
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 18 of 23 PageID# 18




                   Ms. Paige Seeks to Terminate Ms. Harris- September 13, 2019

          105.   The next day, on September 13, 2019, Ms. Paige authored a Memorandum

wherein she recommended that Ms. Harris be discharged from federal service.

          106.   The Memorandum referred to Ms. Paige’s unfounded prior discipline against Ms.

Harris.

          107.   One of the supporting Memorandum of disciplinary history was dated July 18,

2019, but contained incidents that allegedly took place on July 23, 2019.

          108.   The proposed termination by Ms. Paige was an act of further harassment,

discrimination and retaliation that was causal in period to her EEO complaint.

          109.   On October 31, 2019, Ms. Harris was formally given her termination notice from

the Agency, prompted by Ms. Paige.

          110.   Ms. Harris’ termination was effective on that same day, close of business.

          111.   The discrimination, harassment, disparate treatment and acts of reprisal by the

Agency employees and agents identified herein, and Ms. Paige in particular, caused Ms. Harris

to sustain and continue to sustain, emotional pain, mental anguish, humiliation and

embarrassment, damage to professional reputation and career development, and economic

damages, among other indignities and harm.

                                           COUNT ONE
                                   RETALIATION- TITLE VII
                     (Retaliation in the Terms and Conditions of Employment)

          112.   Ms. Harris incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

          113.   At all times relevant to this Lawsuit, Ms. Harris was an “employee” and the

Agency was an “employer” within the meaning of Title VII.



                                                   18
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 19 of 23 PageID# 19




          114.   During the period specified in the Lawsuit, Ms. Harris repeatedly engaged in

protected activity by opposing, complaining and raising the Agency’s illegal and discriminatory

and harassing practices, including but not limited to the filing a formal agency EEO complaint.

          115.   Title VII makes it unlawful for an employer to retaliate against an employee for

opposing the employer’s discriminatory practices or participating in any investigation or

proceeding.

          116.   The Agency violated Ms. Harris’s right to equal employment opportunity when it

retaliated against Ms. Harris by taking material adverse actions against her, repeatedly thwarting

his professional career advancement, and otherwise engaging in actions designed to dissuade her

from making or supporting complaint(s) and/or engaging in further protected activity, all of

which caused Ms. Harris economic damages and ongoing emotional and psychological harm in

violation of the anti-retaliation provisions of Title VII.

          WHEREFORE, Ms. Harris demands judgment against Defendant and seeks the following

relief:

                 A.     Economic damages;

                 B.     Compensatory damages;

                 C.     Prevailing party attorneys’ fees, expenses, and costs;

                 D.     Pre and Post-Judgment interest; and

                 E.     Such other penalties and monetary, declaratory, and equitable relief as

                 the nature of her causes may permit.

                                           COUNT TWO
                                  RETALIATION- TITLE VII
                           (Retaliation in the Discharge of Employment)




                                                  19
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 20 of 23 PageID# 20




          117.   Ms. Harris incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

          118.   At all times relevant to this Lawsuit, Ms. Harris was an “employee” and the

Agency was an “employer” within the meaning of Title VII.

          119.   During the times specified in the Lawsuit and this Complaint, Ms. Harris

repeatedly engaged in protected activity by opposing, complaining and raising the Agency’s

illegal and discriminatory and harassing practices, including but not limited to the filing of a

formal agency EEO complaint.

          120.   Title VII makes it unlawful for an employer to retaliate against an employee for

opposing the employer’s discriminatory practices or participating in any investigation or

proceeding.

          121.   The Agency violated Ms. Harris’s right to equal employment opportunity by

discharging her, all of which caused Ms. Harris economic damages and ongoing emotional and

psychological harm in violations of the anti-retaliation provisions of Title VII.

          WHEREFORE, Ms. Harris demands judgment against Defendant and seeks the following

relief:

                 A.     Economic damages;

                 B.     Compensatory damages;

                 C.     Prevailing party attorneys’ fees, expenses, and costs;

                 D.     Pre and Post-Judgment interest; and

                 E.     Such other penalties and monetary, declaratory, and equitable relief as

                 the nature of her causes may permit.




                                                   20
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 21 of 23 PageID# 21




                                            COUNT THREE
                               RACE DISCRIMINATION- TITLE VII
                      (Discrimination in the Terms and Conditions of Employment)

          122.   Ms. Harris incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

          123.   At all times relevant to this Lawsuit and in this Complaint, Ms. Harris was an

“employee” and the Agency was an “employer” within the meaning of Title VII.

          124.   The conduct as alleged throughout this Lawsuit and this Complaint constitutes

discrimination and disparate treatment on the bases of Ms. Harris’s race and color (African

American/Black) in violation of Title VII.

          WHEREFORE, Ms. Harris demands judgment against Defendant and seeks the following

relief:

                 A.       Economic damages;

                 B.       Compensatory damages;

                 C.       Prevailing party attorneys’ fees, expenses, and costs;

                 D.       Pre and Post-Judgment interest; and

                 E.       Such other penalties and monetary, declaratory, and equitable relief as

                 the nature of her causes may permit.

                                           COUNT FOUR
                              RACE DISCRIMINATION- TITLE VII
                           (Discrimination in the Discharge of Employment)

          125.   Ms. Harris incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

          126.   At all times relevant to this Lawsuit and in this Complaint, Ms. Harris was an

“employee” and the Agency was an “employer” within the meaning of Title VII.



                                                   21
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 22 of 23 PageID# 22




          127.   The conduct as alleged throughout this Lawsuit and this Complaint constitutes a

discriminatory discharge on the bases of Ms. Harris’s race and color (African American/Black)

in violation of Title VII.

          WHEREFORE, Ms. Harris demands judgment against Defendant and seeks the following

relief:

                 A.     Economic damages;

                 B.     Compensatory damages;

                 C.     Prevailing party attorneys’ fees, expenses, and costs;

                 D.     Pre and Post-Judgment interest; and

                 E.     Such other penalties and monetary, declaratory, and equitable relief as

                 the nature of her causes may permit.

                                   COUNT FIVE
                      HOSTILE WORKING ENVIRONMENT - TITLE VII

          128.   Ms. Harris incorporates by reference all allegations and paragraphs contained in

the Complaint as if more fully set forth herein.

          129.   At all times relevant to this Lawsuit and in this Complaint, Ms. Harris was an

“employee” and the Agency was an “employer” within the meaning of Title VII.

          130.   The conduct as alleged throughout this Lawsuit and in this Complaint constitutes

unwelcome harassment on the bases of race and color, which was severe, pervasive and altered

the conditions of Ms. Harris’s employment by creating an abusive atmosphere.

          131.   The Agency knew about the hostile work environment against Ms. Harris because

she repeatedly complained to management and engaged in protected activity such as filing an

EEO complaint designed to cause an investigation to stop the offending conduct.




                                                   22
     Case 1:20-cv-01266 Document 1 Filed 10/26/20 Page 23 of 23 PageID# 23




          132.   The Agency failed to take action, which allowed the continuing discrimination

and retaliation against Ms. Harris.

          133    The Agency violated Ms. Harris’s right to equal employment opportunity by

allowing and failing to rectify a hostile work environment based on her race and color in

violation of Title VII, which environment became increasingly caustic and harmful, all the while

causing Ms. Harris ongoing emotional and psychological harm.

          WHEREFORE, Ms. Harris demands judgment against Defendant and seeks the following

relief:

                 A.      Economic damages;

                 B.      Compensatory damages;

                 C.      Prevailing party attorneys’ fees, expenses, and costs;

                 D.      Pre and Post-Judgment interest; and

                 E.      Such other penalties and monetary, declaratory, and equitable relief as

                 the nature of her causes may permit.

                                 DEMAND FOR TRIAL BY JURY

          Ms. Harris demands a trial by jury in this action.

                                                        Respectfully Submitted,

                                                        ___________________
                                                        Paula M. Potoczak (VSB 23208)
                                                        Law Office of Paula M. Potoczak
                                                        218 North Lee Street, Third Floor
                                                        Alexandria, Virginia 22314
                                                        (703) 519-3733 (Telephone)
                                                        (703) 519-3827 (Facsimile)
                                                        Email: pmplaw@earthlink.net

Date: October 26, 2020




                                                   23
